DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 22 December 2021.
Claim 1 has been amended and are hereby entered.
Claim 12-16 have been added.
Claims 2-3 and 8-11 have been canceled.
Claims 1, 4-7, and 12-16 are currently pending and have been examined.
 The examiner notes that the Examiner of Record is no longer Tischi Panicker the Examiner or Record is now Jennifer M. Anda. 
This action is FINAL.

Response to Amendment and Remarks
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While the current Office Action cites Oba, previously relied upon, it is not relied upon for any teaching or matter specifically challenged in Applicant’s argument.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2 November 2021 and 13 January 2022 have been considered by the examiner and an initialed copy of the IDS is hereby attached.  
Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12, line 12 recites “the travel control unit is configured to”.  The examiner believes that a colon should be inserted such that -- the travel control unit is configured to: -- is recited. 
Appropriate correction is required.
Claim Interpretation
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “acquisition unit configured to” in claim 1, 12.  Structural support was found at least in [0032].  Portion of control apparatus 2, which includes ECU. 
“travel control unit is configured to:” in claim 1, 12.  Structural support was found at least in [0026].  Portion of control apparatus 2, which includes ECU.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a circumstance" in line 20.  Claim 1 also recites “a circumstance” in line 14 and line 4  It is unclear if the circumstance recited in line 20  is the same or different than the circumstance recited in line 14 and/or line 4.  Still further it is unclear if the circumstance recited in line 14 is the same circumstance as that recited in line 20 and/or line 4.  
Claim 4 recites “the circumstance” in line 3.  It is unclear if this refers to the recitation of “a circumstance” in line 4,  14 or line 20 of claim 1.  
Claim 4 recites “a circumstance” in lines 4-5.  It is not clear if this circumstance is different or the same as the circumstance recited in line 4, 14 or 20 of claim 1.  
Claim 6 also recites “a circumstance” and “the circumstance” and is rejected for the same reasons as stated above.  
Claim 12 recites the limitation "a circumstance" in line 20.  Claim 1 also recites “a circumstance” in line 14 and line 4  It is unclear if the circumstance recited in line 20  is the same or different than the circumstance recited in line 14 and/or line 4.  Still further it is unclear if the circumstance recited in line 14 is the same circumstance as that recited in line 20 and/or line 4.  .  
Claim 13 recites “the circumstance” in line 3 and line 4 and further recites “a circumstance” in line 3 and lines 4-5 .  It is unclear if the recitations of “the circumstance” is the same or different than  “a circumstance” in line 4,  14 or line 20 of claim 1.  Still further, it is not clear if “the circumstance” recited in claim 13 refers back to “a circumstance” recited in claim 14 itself.  
Claim 15 also recites “a circumstance” and “the circumstance” and is rejected for the same reasons as stated above.  
Claim 1 recites the limitation "an operation" in line 22.  Claim 1 also recites “an operation” in line 16.  It is unclear if the operation recited in line 22 is the same or different than the circumstance recited in line 16.  
Claim 12 recites the limitation "an operation" in line 22.  Claim 1 also recites “an operation” in line 16.  It is unclear if the operation recited in line 22 is the same or different than the operation recited in line 16.  
Claims 4-7 and 13-16 depend from claim 1 and 12, respectively and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1 and 12.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 12, 13, and 16 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US PG Pub. 2018/0281788, hereinafter "Uchida"). 
Regarding claim 1, Uchida discloses a control apparatus for controlling a vehicle, the control apparatus (see at least Uchida, Figure 1, automatic drive control device 100) comprising: 
a travel control unit  (see at least Uchida, Figure 1, automatic drive control section 101) capable of controlling travel of the vehicle in any of a plurality of travel states in accordance with a circumstance of the vehicle (see at least Uchida, [0039] “FIG. 2 assumes a situation in which an automatic driving possible area is limited in view of the performance of the automatic drive control device 100. In the switching under such situation, the self-location estimation section 106 detects arrival at the automatic driving possible area, the information communication section 104 guides switching to the automatic driving mode, and the manual operation mode is switched to the automatic driving mode when the driver discontinues the driving operation.”); and 
an acquisition unit configured to acquire a movement of a driver of the vehicle (see at least Uchida, [0031] and [0039] “The automatic driving operation section 103 is a section of setting automatic control, for example, a distinction or route, a running speed, etc., includes a steering switch, a touch panel, etc. and has a function of transmitting driver's operation to the automatic drive control section 101.” and “when the driver releases a hand from a pedal or a steering wheel after automatic driving start guide 215 and this is detected by the automatic drive control device 100 by way of the driving operation device 002 and the vehicle control device 001.” ) wherein 
the plurality of travel states include a first travel state and a second travel state that is higher in a degree of automation or lower in a driver task than the first travel state (see at least Uchida [0037] “FIG. 2 illustrates a drawing for explaining a driving mode and a driving support mode provided in the automatic drive control device 100 in this embodiment. In FIG. 2, the driving mode includes three modes of a manual driving mode in which a driver performs driving operation of the vehicle (201, 205), an automatic driving mode in which the automatic drive control device 100 controls the vehicle (202, 204), and override (203) in which the mode is temporarily enters manual driving during automatic driving mode (203).” The examiner notes that override includes enhanced support mode that is described as at least avoiding accident.  The enhanced support mode has greater automation than that of the usual support mode of manual as described.),
 the movement of the driver includes a first movement, the first movement being prohibited in the first travel state and allowed in the second travel state (see at least Uchida [0039] in one example the removal of the hands is prohibited in the first travel state “the manual operation mode is switched to the automatic driving mode when the driver discontinues the driving operation. Switching from the manual driving mode to the automatic driving mode is triggered exactly when the driver releases a hand from a pedal or a steering wheel after automatic driving start guide 215 and this is detected by the automatic drive control device 100 by way of the driving operation device 002 and the vehicle control device 001.”), and 
the travel control unit is configured to: 
maintain the first travel state while the travel control unit is operating in the first travel state and the vehicle is traveling in a circumstance that allows the travel control unit to operate in the second travel state unless the driver starts the first movement or the vehicle starts an operation relating to the first movement (see at least Uchida [0039] and Figure 2 “In the switching under such situation, the self-location estimation section 106 detects arrival at the automatic driving possible area, the information communication section 104 guides switching to the automatic driving mode, and the manual operation mode is switched to the automatic driving mode when the driver discontinues the driving operation. Switching from the manual driving mode to the automatic driving mode is triggered exactly when the driver releases a hand from a pedal or a steering wheel after automatic driving start guide 215 and this is detected by the automatic drive control device 100 by way of the driving operation device 002 and the vehicle control device 001.” The examiner notes that the vehicle is still under manual driving until the driver releases the hand from the steering wheel despite being in a “automatic driving possible area”) , and 
transition from the first travel state to the second travel state while the travel control unit is operating in the first travel state and the vehicle is traveling in a circumstance that allows the travel control unit to operate in the second travel state in response to the driver starting the first movement or the vehicle starting an operation relating to the first movement (see at least Uchida [0039] and Figure 2 “In the switching under such situation, the self-location estimation section 106 detects arrival at the automatic driving possible area, the information communication section 104 guides switching to the automatic driving mode, and the manual operation mode is switched to the automatic driving mode when the driver discontinues the driving operation. Switching from the manual driving mode to the automatic driving mode is triggered exactly when the driver releases a hand from a pedal or a steering wheel after automatic driving start guide 215 and this is detected by the automatic drive control device 100 by way of the driving operation device 002 and the vehicle control device 001.”)
Regarding claim 4, Uchida discloses a control apparatus according to claim 1, wherein the travel control unit requests the driver to perform a second movement in a same manner both when the circumstance of the vehicle is changed to a circumstance that the first travel state cannot be maintained and when the circumstance of the vehicle is changed to a circumstance that the second travel state cannot be maintained (see at least Uchida, [0044] “Further, also during override in the automatic driving mode, the driving support by the enhanced support mode is performed in the same manner (211).” and [0052] “Referring again to the flow chart shown in FIG. 3, when the end of the automatic driving area approaches, the automatic drive control section 101 guides switching of manual driving by way of the information notification section 104 and starts the driving support in the enhanced support mode (S305).”  As best understood by the examiner, this claim is interpreted to mean that the means of notification of the driver is in the same manner in both circumstances.  Accordingly, the recited portions of Uchida provide the notification via the notification section 104 for both circumstances).
Regarding claim 7, Uchida discloses a vehicle comprising the control apparatus according to claim 1 (see at least Uchida, own vehicle 601).
Regarding claim 12, Uchida discloses a control apparatus for controlling a vehicle, the control apparatus comprising: 
a travel control unit  (see at least Uchida, Figure 1, automatic drive control section 101) capable of controlling travel of the vehicle in any of a plurality of travel states in accordance with a circumstance of the vehicle (see at least Uchida, [0039] “FIG. 2 assumes a situation in which an automatic driving possible area is limited in view of the performance of the automatic drive control device 100. In the switching under such situation, the self-location estimation section 106 detects arrival at the automatic driving possible area, the information communication section 104 guides switching to the automatic driving mode, and the manual operation mode is switched to the automatic driving mode when the driver discontinues the driving operation.”); and
an acquisition unit configured to acquire a movement of a driver of the vehicle (see at least Uchida [0039] and [0040] “Further, switching from the automatic driving mode to the manual driving mode is also triggered in the same manner the automatic drive control device 100 detects that the driver has operated the pedal or the steering wheel after the manual driving switching guide 216. Switching may also be performed by a predetermined operation such as depression of a button for releasing the automatic driving mode so that the driver can clearly notice of switching to the manual driving mode.”), wherein 
the plurality of travel states include a first travel state and a second travel state that is higher in a degree of automation or lower in a driver task than the first travel state state (see at least Uchida [0037] “FIG. 2 illustrates a drawing for explaining a driving mode and a driving support mode provided in the automatic drive control device 100 in this embodiment. In FIG. 2, the driving mode includes three modes of a manual driving mode in which a driver performs driving operation of the vehicle (201, 205), an automatic driving mode in which the automatic drive control device 100 controls the vehicle (202, 204), and override (203) in which the mode is temporarily enters manual driving during automatic driving mode (203).” The examiner notes that override includes enhanced support mode that is described as at least avoiding accident.  The enhanced support mode has greater automation than that of the usual support mode of manual as described.), 
the movement of the driver includes a first movement, the first movement being prohibited in the first travel state and allowed in the second travel state (see at least Uchida [0039] in one example the removal of the hands is prohibited in the first travel state “the manual operation mode is switched to the automatic driving mode when the driver discontinues the driving operation. Switching from the manual driving mode to the automatic driving mode is triggered exactly when the driver releases a hand from a pedal or a steering wheel after automatic driving start guide 215 and this is detected by the automatic drive control device 100 by way of the driving operation device 002 and the vehicle control device 001.”), and 
the travel control unit is configured to 
maintain the second travel state while the travel control unit is operating in the second travel state and the vehicle is traveling in a circumstance that allows the travel control unit to operate in the second travel state unless the driver stops the first movement or the vehicle stops an operation relating to the first movement (see at least Uchida [0040] in one embodiment placing the hands on the steering wheel (which is equivalent to  the stopping of the “removal of the hands” from the steering wheel) is the stopping of the first movement  “Further, switching from the automatic driving mode to the manual driving mode is also triggered in the same manner the automatic drive control device 100 detects that the driver has operated the pedal or the steering wheel after the manual driving switching guide 216. Switching may also be performed by a predetermined operation such as depression of a button for releasing the automatic driving mode so that the driver can clearly notice of switching to the manual driving mode.”), and 
transition from the second travel state to the first travel state while the travel control unit is operating in the second travel state and the vehicle is traveling in a circumstance that allows the travel control unit to operate in the second travel state in response to the driver stopping the first movement or the vehicle stopping an operation relating to the first movement (see at least Uchida [0040] in one embodiment placing the hands on the steering wheel (which is equivalent to  the stopping of the “removal of the hands” from the steering wheel) is the stopping of the first movement  “Further, switching from the automatic driving mode to the manual driving mode is also triggered in the same manner the automatic drive control device 100 detects that the driver has operated the pedal or the steering wheel after the manual driving switching guide 216. Switching may also be performed by a predetermined operation such as depression of a button for releasing the automatic driving mode so that the driver can clearly notice of switching to the manual driving mode.”).
Regarding claim 13, Uchida discloses the control apparatus according to claim 12, wherein the travel control unit requests the driver to perform a second movement in a same manner both when the circumstance of the vehicle is changed to a circumstance that the first travel state cannot be maintained and when the circumstance of the vehicle is changed to a circumstance that the second travel state cannot be maintained (see at least Uchida, [0044] “Further, also during override in the automatic driving mode, the driving support by the enhanced support mode is performed in the same manner (211).” and [0052] “Referring again to the flow chart shown in FIG. 3, when the end of the automatic driving area approaches, the automatic drive control section 101 guides switching of manual driving by way of the information notification section 104 and starts the driving support in the enhanced support mode (S305).”  As best understood by the examiner, this claim is interpreted to mean that the means of notification of the driver is in the same manner in both circumstances.  Accordingly, the recited portions of Uchida provide the notification via the notification section 104 for both circumstances).
Regarding claim 16, Uchida discloses a vehicle comprising the control apparatus according to claim 12 (see at least Uchida,  own vehicle 601).

Claim(s) 1, 7, 12 and 16 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coelingh et al. (US Patent No. 2016/0375911, hereinafter "Coelingh"). 
Regarding claim 1, Coelingh discloses a control apparatus for controlling a vehicle, the control apparatus (see at least Coelingh, Figure 3, control unit 12 [0062]) comprising: 
a travel control unit  (see at least Coelingh, Figure 3, semi-automated driver assist system 5) capable of controlling travel of the vehicle in any of a plurality of travel states in accordance with a circumstance of the vehicle (see at least Coelingh, [0048] “A basic principle is to provide a robust semi-automated driver assist system 5, such as e.g. Pilot Assist or Traffic Jam Assist, and allow the road vehicle 1 driver to use an in-vehicle infotainment system 2 display unit 3 while the semi-automated driver assist system 5 is sufficiently confident that the driver does not have to intervene in the control of the road vehicle 1, i.e. allowing the semi-automated driver assist system 5 to control the road vehicle 1 autonomously.”); and 
an acquisition unit configured to acquire a movement of a driver of the vehicle (see at least Coelingh, Figure 3, driver monitoring camera 7, and [0050] “102 determining a viewing direction of a driver of the road vehicle 1 using a driver monitoring camera 7”) wherein 
the plurality of travel states include a first travel state and a second travel state that is higher in a degree of automation or lower in a driver task than the first travel state (see at least Coelingh, driver in full control correlates with the first travel state and the second travel state correlates with autonomous control.  “ Autonomous control is allowed if the viewing direction of the driver is determined to be towards the road ahead or towards a display unit of the infotainment system and the confidence is determined to be above a confidence threshold, otherwise any ongoing autonomous control is cancelled and the driver urged to assume control of the road vehicle”),
 the movement of the driver includes a first movement, the first movement being prohibited in the first travel state and allowed in the second travel state (see at least Coelingh, [0050] –[0053]“Accordingly, as illustrated in FIG. 1, is provided a method for allowing secondary tasks during semi-automated driving of a road vehicle 1 having an infotainment system 2 which comprises one or more infotainment display units 3 arranged in a passenger compartment 4 thereof” and “Thus, as long as the eyes of the driver of the road vehicle 1 are directed towards an infotainment display unit 3 of the infotainment system 2, and the semi-automated driver assist system 5 is sufficiently confident, the driver can continue with the secondary task….If the semi-automated driver assist system 5 has low confidence that it can continue controlling the road vehicle 1 autonomously, the in-vehicle infotainment will switch off and the driver is urged to take over immediately. Thus, in some embodiments the method further comprises discontinuing or fading-out any ongoing presentation on the infotainment display unit 3 of the infotainment system 2 of the road vehicle 1 viewed by the driver upon urging the driver of the road vehicle 1 to assume control of the road vehicle 1. Moreover, any ongoing presentation may be discontinued or faded-out on further infotainment display units 3 than the one viewed by the driver, possibly all infotainment display units 3 of the infotainment system 2 of the road vehicle 1.”), and 
the travel control unit is configured to: 
maintain the first travel state while the travel control unit is operating in the first travel state and the vehicle is traveling in a circumstance that allows the travel control unit to operate in the second travel state unless the driver starts the first movement or the vehicle starts an operation relating to the first movement (see at least Coelingh, [0050] and [0058] Figure 1 “102 determining a viewing direction of a driver of the road vehicle 1 using a driver monitoring camera 7; and 103 if the viewing direction of the driver of the road vehicle 1 is determined to be towards the road ahead or towards an infotainment display unit 3 of the infotainment system 2 of the road vehicle 1 (indicated by Y in FIG. 1) and 104 the confidence of the ability of the semi-automated driver assist system 5 to control the road vehicle 1 autonomously is determined to be above a confidence threshold (indicated by Y in FIG. 1), 105 allowing autonomous control of the road vehicle 1 by the semi-automated driver assist system 5; ”) and Thus, according to some embodiments the takeover request is provided through a message presented on the infotainment display unit 3 of the infotainment system 2 of the road vehicle 1 viewed by the driver, and in some embodiments the takeover request is provided through simply blacking-out the infotainment display unit, fully or partially, thus indicating to the road vehicle 1 driver that his/her focus should be returned to the task of driving the road vehicle 1.”  The examiner notes that the flow chart of Figure 1 only transitions to autonomous based on the viewing direction of the driver to the infotainment system and it remains (or “maintains") in driver controlled mode if the movement is not made. This is further bolstered by [0058] which teaches it “returns” to driver controlled mode, thus supporting that the control was previously in driver control mode prior to being autonomous.) , and 
transition from the first travel state to the second travel state while the travel control unit is operating in the first travel state and the vehicle is traveling in a circumstance that allows the travel control unit to operate in the second travel state in response to the driver starting the first movement or the vehicle starting an operation relating to the first movement (see at least Coelingh, [0050] and Figure 1 “102 determining a viewing direction of a driver of the road vehicle 1 using a driver monitoring camera 7; and 103 if the viewing direction of the driver of the road vehicle 1 is determined to be towards the road ahead or towards an infotainment display unit 3 of the infotainment system 2 of the road vehicle 1 (indicated by Y in FIG. 1) and 104 the confidence of the ability of the semi-automated driver assist system 5 to control the road vehicle 1 autonomously is determined to be above a confidence threshold (indicated by Y in FIG. 1), 105 allowing autonomous control of the road vehicle 1 by the semi-automated driver assist system 5; 103 the viewing direction of the driver of the road vehicle 1 is determined not to be towards the road ahead or towards an infotainment display unit 3 of the infotainment system 2 of the road vehicle 1 (indicated by N in FIG. 1) or 104 the confidence of the ability of the semi-automated driver assist system 5 to control the road vehicle 1 autonomously is determined to be below a confidence threshold (indicated by N in FIG. 1), 106 cancelling the ongoing autonomous control by the semi-automated driver assist system 5 and urging the driver of the road vehicle 1 to assume control of the road vehicle 1.”). 
Regarding claim 7, Coelingh discloses a vehicle comprising the control apparatus according to claim 1 (see at least Coelingh, Figure 2, road vehicle 1).
Regarding claim 12, Coelingh discloses a control apparatus for controlling a vehicle, (see at least Coelingh, Figure 3, control unit 12 [0062]) comprising: 
a travel control unit  (see at least Coelingh, Figure 3, semi-automated driver assist system 5) capable of controlling travel of the vehicle in any of a plurality of travel states in accordance with a circumstance of the vehicle (see at least Coelingh, [0048] “A basic principle is to provide a robust semi-automated driver assist system 5, such as e.g. Pilot Assist or Traffic Jam Assist, and allow the road vehicle 1 driver to use an in-vehicle infotainment system 2 display unit 3 while the semi-automated driver assist system 5 is sufficiently confident that the driver does not have to intervene in the control of the road vehicle 1, i.e. allowing the semi-automated driver assist system 5 to control the road vehicle 1 autonomously.”); and 
an acquisition unit configured to acquire a movement of a driver of the vehicle (see at least Coelingh, Figure 3, driver monitoring camera 7, and [0050] “102 determining a viewing direction of a driver of the road vehicle 1 using a driver monitoring camera 7”) wherein 
the plurality of travel states include a first travel state and a second travel state that is higher in a degree of automation or lower in a driver task than the first travel state (see at least Coelingh, driver in full control correlates with the first travel state and the second travel state correlates with autonomous control.  “ Autonomous control is allowed if the viewing direction of the driver is determined to be towards the road ahead or towards a display unit of the infotainment system and the confidence is determined to be above a confidence threshold, otherwise any ongoing autonomous control is cancelled and the driver urged to assume control of the road vehicle”),
the movement of the driver includes a first movement, the first movement being prohibited in the first travel state and allowed in the second travel state (see at least Coelingh, [0050] –[0053]“Accordingly, as illustrated in FIG. 1, is provided a method for allowing secondary tasks during semi-automated driving of a road vehicle 1 having an infotainment system 2 which comprises one or more infotainment display units 3 arranged in a passenger compartment 4 thereof” and “Thus, as long as the eyes of the driver of the road vehicle 1 are directed towards an infotainment display unit 3 of the infotainment system 2, and the semi-automated driver assist system 5 is sufficiently confident, the driver can continue with the secondary task….If the semi-automated driver assist system 5 has low confidence that it can continue controlling the road vehicle 1 autonomously, the in-vehicle infotainment will switch off and the driver is urged to take over immediately. Thus, in some embodiments the method further comprises discontinuing or fading-out any ongoing presentation on the infotainment display unit 3 of the infotainment system 2 of the road vehicle 1 viewed by the driver upon urging the driver of the road vehicle 1 to assume control of the road vehicle 1. Moreover, any ongoing presentation may be discontinued or faded-out on further infotainment display units 3 than the one viewed by the driver, possibly all infotainment display units 3 of the infotainment system 2 of the road vehicle 1.”), and 
the travel control unit is configured to 
maintain the second travel state while the travel control unit is operating in the second travel state and the vehicle is traveling in a circumstance that allows the travel control unit to operate in the second travel state unless the driver stops the first movement or the vehicle stops an operation relating to the first movement (see at least Coelingh [0054] “Should a system-error or fault occur during control of the road vehicle 1 by the semi-automated driver assist system 5 the in-vehicle infotainment is switched off and the driver is urged to take over immediately, in the same way as when the confidence of the system drops under the threshold level. Thus, according to still further embodiments the method further comprises determining a fault status of the semi-automated driver assist system 5 and if determined faulty, discontinuing or fading-out any ongoing presentation on the infotainment display unit 3 of the infotainment system 2 of the road vehicle 1 viewed by the driver and urging the driver of the road vehicle 1 to assume control of the road vehicle 1. Moreover, any ongoing presentation may be discontinued or faded-out on further infotainment display units 3 than the one viewed by the driver, possibly all infotainment display units 3 of the infotainment system 2 of the road vehicle 1.”), and 
transition from the second travel state to the first travel state while the travel control unit is operating in the second travel state and the vehicle is traveling in a circumstance that allows the travel control unit to operate in the second travel state in response to the driver stopping the first movement or the vehicle stopping an operation relating to the first movement (see at least Coelingh [0065-0066] “Should a system-error or fault occur during control of the road vehicle 1 by the semi-automated driver assist system 5 the in-vehicle infotainment should be switched off and the driver urged to take over immediately, in the same way as when the confidence of the system drops under the threshold level…. if determined faulty discontinue or fade-out any ongoing presentation on the infotainment display unit 3 of the infotainment system 2 of the road vehicle 1 viewed by the driver and urge the driver of the road vehicle 1 to assume control of the road vehicle 1.If the driver does not take over immediately when urged to do so the semi-automated driver assist system 5 should go to a degraded mode and slow down the road vehicle 1 in a safe way, e.g. through throttling down a propulsion unit of the road vehicle 1 and possibly also by performing an autonomous braking action. Thus, in yet some embodiments the control unit 12 is further arranged or configured to determine a delay in the driver of the road vehicle 1 assuming control of the road vehicle 1 following the driver of the road vehicle 1 being urged to assume control of the road vehicle 1, and if the determined delay exceeds a predetermined delay threshold…”).
Regarding claim 16, Coelingh discloses a vehicle comprising the control apparatus according to claim 12 (see at least Coelingh, Figure 2, road vehicle 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Oba (US PG Pub. 2020/0139992, hereinafter "Oba ").
Regarding claim 5, Uchida discloses a control apparatus according to claim 1, the second travel state is a state that the driver is not required to grip the steering wheel and the driver is not required to monitor the surroundings (see at least Uchida,[0043] “Then, upon switching from the automatic driving mode to the manual driving mode, the driving support is started again. Upon switching to the manual driving, since the driver does not perform driving operation including safety confirmation during the automatic driving mode, it takes time for recognizing the surrounding traffic situations. Further, by the same reason, the driver may be in an inattentive state where the driver's attention declines. Accordingly, upon switching from the automatic driving mode to the manual driving mode, the driving support is enhanced more than in a usual state. The examiner notes that [0026] defines driving operation to steering ). Uchida is not explicit regarding wherein the first travel state is a state that the driver is not required to grip a steering wheel and the driver is required to monitor surroundings.  The examiner notes under one interpretation the first travel state is the override/enhanced support mode where attention is required but steering is not required.  [0053-0057] which discusses attention required and specifically [0056] “On the other hand, in a case where the automatic driving mode is terminated just after the starting by some or other reasons, it is considered that the attention or judgement of the driver is scarcely changed from that during the manual driving.”  Oba discloses multiple levels autonomous driving including one in which the first travel state does not require the driver to grip the steering wheel, but the driver monitors surroundings(see at least Oba  Figure 10 and [0212-0215] and [217] wherein autonomous levels 1-3 do not require steering by the driver but do require monitoring the surroundings  “the system carries out the sub-tasks in limited driving tasks related to both back and forth and right and left vehicle control…. autonomous level 3 is referred to as a “conditional autonomous driving” level….In other words, in a range of definition of this autonomous level 3, it is expected that the driver has an appropriate dealing such as driver's performing a driving operation in response to a system request or the like at a time of a preliminary dealing (during fallback) due to a system failure, deterioration of the running environment, or the like. In different wording, the driver needs to be in a state of quasi-standby to return during this time. Further Oba discloses in [0217]  “Therefore, from the autonomous level 0 to the autonomous level 2, the driver carries out all of or part of the driving tasks and a subject responsible for monitoring and dealing related to safety driving is the driver. At these three autonomous levels, the driver is required to have an ability to always return to driving as needed. Therefore, the driver is not permitted to be engaged in the secondary tasks other than driving that may distract attention or distract attention to the front during running. ) and a second travel state which does not require the driver to grip the steering wheel nor monitor surroundings (see at least Oba Figure 10 and  [0216] “The autonomous level 4 is referred to as an “advanced autonomous driving” level. At the autonomous level 4, the system is responsible for all the driving tasks in limited regions. In addition, it is not expected at the autonomous level 4 that the driver has a dealing such as driver's performing driving operation or the like at the time of the preliminary dealing (during fallback). Therefore, the driver can perform, for example, the secondary tasks in a true sense while the vehicle is running, and can have a nap depending on a situation.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  modify the teaching of Uchida to include the various driving modes of Oba including a driving mode that does not require to grip the wheel, but to monitor surroundings, because as Oba teaches it allows for more smooth and safe transitions between manual driving and autonomous driving and from autonomous driving and manual driving  and because the autonomous levels are known levels defined by the SAE (see Oba [0242] and  [209] “FIG. 5 depicts an example of autonomous levels. An example of autonomous levels defined by the SAE (Society of Automotive Engineers”).
Claim 14 is rejected under the same rationale, mutatis mutandis, as claim 5, above.  
Regarding claim 6, Uchida discloses a control apparatus according to claim 1, wherein when the circumstance of the vehicle is changed to a circumstance that the second travel state cannot be maintained, the travel control unit requests the driver to grip a steering wheel (see at least Uchida, [0041] A term (207) that the driver prepares for driving is provided from notification of the manual driving switching guide 216 until the switching to the manual driving mode. Meanwhile, the driver makes preparation capable of driving, for example, adjusting posture, turning the eyes ahead again, holding steering wheel, etc. See also [0040]).  While Uchida discloses a notification or takeover request for manual driving, it not disclose that the request is specifically for gripping a steering wheel.  Oba teaches manual driving requires the driver to grip the steering wheel and therefore the request or notification of manual driving includes a request or notification of gripping the steering wheel.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida to provide a request to grip the steering wheel as Oba teaches in order to properly operate the vehicle safely when transitioning to manual mode (Oba [242]).   
Claim 15 is rejected under the same rationale, mutatis mutandis, as claim 6, above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
	
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662